NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

              PERFECTO G. CAMILO,
                   Petitioner,
                           v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent.
              __________________________

                      2011-3042
              __________________________

   Petition for review of the Merit Systems Protection
Board in Case No. SF0831050449-I-1.
             ____________________________

                Decided: April 12, 2011
             ____________________________

   PERFECTO G. CAMILO, of Cavite, Philippines, pro se.

   SARA B. REARDEN, Attorney, Office of the General
Counsel, Merit Systems Protection Board, of Washington,
DC, for respondent. With her on the brief were JAMES M.
EISENMANN, General Counsel, and KEISHA DAWN BELL,
Deputy General Counsel. Of counsel was COURTNEY S.
MCNAMARA, Trial Attorney, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, of Washington, DC.
CAMILO   v. MSPB                                           2


                   __________________________

    Before LOURIE, PROST and MOORE, Circuit Judges.
PER CURIAM.
                           DECISION
    Perfecto G. Camilo appeals from the final decision of
the Merit Systems Protection Board (“the Board”) dis-
missing his appeal as untimely filed. Camilo v. Office of
Pers. Mgmt., MSPB Docket No. SF0831050449-I-1 (Sep-
tember 30, 2010). Because the Board correctly found that
Camilo failed to show good cause for the delay in filing his
appeal, we affirm.
                         BACKGROUND
    Camilo was employed at the Department of the Army,
in the Philippines, during which time no retirement
deductions were withheld from him. On January 28,
1985, the Office of Personnel Management (“OPM”) issued
an initial decision, disallowing Camilo’s application for
retirement benefits under the Civil Service Retirement
System (“CSRS”). By letter dated February 5, 2003,
Camilo sought reconsideration of the initial decision,
which the agency denied on September 16, 2003 as un-
timely filed. The agency found that Camilo had failed to
provide sufficient evidence to justify an extension of the
time limit of 30 days for filing his request for reconsidera-
tion. Camilo received OPM’s final decision on October 1,
2003.
    On July 6, 2004, the OPM received Camilo’s appeal to
the Board, which the Board deemed to have been filed on
July 1, 2004. 1 In March and April 2005, the AJ issued

    1  Camilo incorrectly mailed the appeal to the OPM
and not to the Board. When the appeal was eventually
3                                             CAMILO   v. MSPB


two separate orders advising Camilo that his appeal
would be considered untimely unless he could submit
argument or evidence of either a timely filing or of good
cause for the delay. Camilo did not respond. On May 2,
2005, the administrative judge issued an order requiring
Camilo to show cause within 30 days why his appeal
should not be dismissed as untimely and for failure to
prosecute. Camilo responded on June 27, 2005, arguing
that the reason for his untimely filings since 1985 was
primarily his medical condition.
     On July 1, 2005, the AJ dismissed Camilo’s appeal
finding no good cause for the several months of delay in
filing the appeal. The AJ found that Camilo’s appeal from
OPM should have been filed by October 31, 2003, thirty
days after his receipt of the decision. The AJ noted that
Camilo was in fact aware of the filing time requirements.
The AJ also considered the medical documentation sub-
mitted by Camilo as evidence of his illnesses but con-
cluded that Camilo had not identified the period of time in
which he suffered from those illnesses or explained how
the illnesses prevented him from timely filing his appeal.
The AJ found no causal connection between Camilo’s
“difficult circumstances” and his inability to timely file his
appeal. Lastly, the AJ considered Camilo’s pro se status
but held that the length of delay and the lack of diligence
on Camilo’s part supported a finding of no good cause for
the delay.
    Camilo petitioned the Board for review. The Board
corrected the AJ’s calculation of the number months by
which the appeal was late, but concluded that the change


received at the Board, the Board extrapolated the mailing
date by presuming that the appeal had been mailed five
days prior to its receipt at the OPM.
CAMILO   v. MSPB                                          4


did not warrant a different result. Thus, the Board de-
nied Camilo’s petition and the AJ’s initial decision, except
as modified by the Board, became the final decision of the
Board. Camilo timely appealed to us and we have juris-
diction under 28 U.S.C. § 1295(a)(9).
                       DISCUSSION
     The scope of our review in an appeal from a Board de-
cision is generally limited. We can only set aside the
Board’s decision if it was “(1) arbitrary, capricious, an
abuse of discretion, or otherwise not in accordance with
law; (2) obtained without procedures required by law,
rule, or regulation having been followed; or (3) unsup-
ported by substantial evidence.” 5 U.S.C. § 7703(c); see
Briggs v. Merit Sys. Prot. Bd., 331 F.3d 1307, 1311 (Fed.
Cir. 2003). The waiver of a regulatory time limit based on
a showing of good cause “is a matter committed to the
Board’s discretion and [we] will not substitute [our] own
judgment for that of the Board.” Mendoza v. Merit Sys.
Prot. Bd., 966 F.2d 650, 653 (Fed. Cir. 1992) (en banc).
    Camilo argues that the Board erred by failing to take
into account the merits of his claim. He argues that his
service record establishes that he is a veteran entitled to
receive benefits from the Department of Veterans Affairs.
He requests us to reverse the findings of the agency and
order that he is legally entitled to retirement benefits.
     The government responds that Camilo had ample op-
portunity to show that good cause existed for his delay,
and although he presented evidence of his illnesses, he
failed to show that the illnesses occurred during the time
in question, or that the illnesses prevented him from
filing his appeal in a timely manner. The government
therefore contends that Camilo did not meet his burden to
show good cause and the AJ properly dismissed his ap-
peal.
5                                           CAMILO   v. MSPB


    We conclude that the Board correctly determined that
Camilo’s appeal was untimely filed. A Board appeal must
be filed no later than 30 days after the receipt of the
agency’s decision. 5 C.F.R. § 1201.22(b)(1). Here, Camilo
concedes that he received the OPM’s final decision on
October 1, 2003. His appeal was thus due on October 31,
2003. Camilo did not submit his appeal until July 1,
2004.
     A petitioner bears the burden of demonstrating ex-
cusable delay by showing that, under the circumstances,
he has exercised diligence or ordinary prudence. Id. The
Board has held that in order to show that an untimely
appeal was a result of an illness, the petitioner must
identify the time period of the illness and also show that
the illness prevented him from filing his appeal on time.
Lacy v. Dep’t of the Navy, 78 M.S.P.R. 434, 437 (1998).
Substantial evidence supports the Board’s conclusion that
Camilo did not meet that burden. In his appeal to the
Board, Camilo explained that he had grown increasingly
ill since 1985 and had been working long hours to support
his family. He cited two hospitalizations, in 2002 and
2004, along with medical documentation to support that
assertion. However, as the AJ noted, Camilo failed to
identify the time period during which he suffered from
those illnesses. The appeal was due in October, 2003.
Camilo did not show any hospitalization or illness that he
suffered from during that period. We therefore agree with
the Board that Camilo’s delay in filing his appeal prior to
October 31, 2003 is inexcusable.
    Because substantial evidence supports the Board’s
conclusion that Camilo failed to establish good cause for
the delay in filing his appeal from OPM’s decision, and
the Board did not abuse its discretion by refusing to waive
the regulatory time limit for Camilo’s appeal, we affirm.
CAMILO   v. MSPB              6


                   AFFIRMED
                     COSTS
No costs.